Title: To James Madison from the Right Reverend James Madison, 10 April 1791
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
Apl. 10h. 1791.
I am greatly obliged for your Favours by Col. Griffin. The Pleasure, wh. I receive from your Communications, is always particularly agreable; I often wish they were more frequent, but I know the Constancy of your Attention to Matters of more Moment; and it is with real Concern, that I hear your Attention to them has been the means of impairing your Health. I hope however, it will be effectually restored during the Summer Recess. I am myself, like a crazy Vessel wh. often wants a new Peice of Timber, or some Repair; However, as I am sure that I am not fitted for a long Voyage, I keep myself as much in Port as I can, always repairing, & always in Want of Repair.
I know not how it has happened; but if your Arguments had carried the same Conviction to the Minds of others, which they have brought to mine, you wd. not have been in the Minority, upon either of the great Questions which have lately been agitated. It appears to me that your Arguments have more Force, out of Doors, than within. Whether it be, that those who are not immediately concerned in the Debate, are more impartial, or what ever may be the Cause, yet I think the Effect is certain, that your Fellow Citizens here coincide entirely in Opinion with you upon those Questions.
The Chemical Publication has certainly Merit, & will be useful—I am much obliged to you for it. But the introductory Lecture, is a new kind of Phænomenon in the Schools. I was however anxious to see it, & therefore am also much obliged. I wish we could return these Favrs. by some litterary Productions—but you know they are not among the indigenous of our State. I intended to have brought with me from London, principally to send it to yourself & our Friend the Atty. a late Publication, wh. the celebrated Horne, now Horne Tooke, informed me had great Merit, Viz. La Mechanisme de la Societé. I do not recollect the Author. But my short Stay prevented me from procuring it.
My Wife desires to be affy. remembered. Be assured, my dear Sir, that I am ever Yr. sincere & Affe Friend
J Madi⟨son⟩
I beg to be remembered by our valuable Friend Mr Jefferson. I have had great Pleasure in the Perusal of his Report upon Wts. & Measures—Subjects wh. he has discussed with his usual Philosophic Acumen.
